DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 06/17/2022, with respect to claims 1, 4, 11, 15, 16 and 19 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 4, 11, 15, 16 and 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a first end of the core wire is electrically connected to a first end of the winding wire, the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals, and the core wire is a common central axis of the plurality of spirals, the coil wire satisfies one of a condition (i) or a condition (il): (i) an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of the first insulating film; or (ii) the outer surface of the core wire is coated by a second insulating film, and a shortest distance between an outer surface of the second insulating film and the inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of a thicker one of the first insulating film and the second insulating film, two adjacent conductive wires from two adjacent spirals of the plurality of spirals, and outer surfaces of the first insulating films located between the two adjacent conductive wires of the two adjacent spirals directly contact each other at part of the winding wire.
Claims 2 and 3 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements wherein a first lead wire connected to a first end of the core wire and a first end of the winding wire; and a second lead wire connected to a second end of the core wire and a second end of the winding wire, wherein the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals, and the core wire is a common central axis of the plurality of spirals, and the coil wire satisfies one of a condition (i) or a condition (ii): (i) an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of the first insulating film; or (ii) the outer surface of the core wire is coated by a second insulating film, and a shortest distance between an outer surface of the second insulating film and the inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of a thicker one of the first insulating film and the second insulating film.
Claims 8-10 depend from allowed claim 7 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of structural element wherein a first end of the core wire is electrically connected to a first end of the winding wire, the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals, and the core wire is a common central axis of the plurality of spirals and goals. the coil wire satisfies one of a condition (i) or a condition (ii): (i) an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of the first insulating film; or (ii) the outer surface of the core wire is coated by a second insulating film, and a shortest distance between an outer surface of the second insulating film and the inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of a thicker one of the first insulating film and the second insulating film, two adjacent conductive wires form two adjacent spirals of the plurality of spirals and outer surfaces of the first insulating films located between the two adjacent conductive wires of the two adjacent spirals directly contact each other at part of the winding wire.
Claims 12-14 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements comprising a detector connected between a first end of the core wire and a first end of the winding wire so as to detect an electric signal, wherein a second end of the core wire is electrically connected to a second end of the winding wire, the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals, and the core wire is a common central axis of the plurality of spirals, the coil wire satisfies one of a condition (i) or a condition (il): (i) an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of the first insulating film; or (ii) the outer surface of the core wire is coated by a second insulating film, and a shortest distance between an outer surface of the second insulating film and the inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of a thicker one of the first insulating film and the second insulating film, the detector is configured to detect the electric signal corresponding to an electric current flowing through a coil wire spiral, and the coil wire spiral is formed by spiraling the coil wire, two adjacent conductive wires form two adjacent spirals of the plurality of spirals, and outer surfaces of the first insulating films located between the two adjacent conductive wires of the two adjacent spirals directly contact each other at part of the winding wire.
Claims 17 and 18 depend from allowed claim 16 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0364977 discloses a stator, stator manufacturing method, and rotary 
electric machine.
US PUB 2015/0145631 discloses a coil winding method and transformer.
US PUB 2015/0143923 discloses a load sensor, load detector including load sensor, 
and method for detecting load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858